          Case 3:19-cv-06012-VC Document 33 Filed 05/18/20 Page 1 of 3



 1 Todd C. Atkins (SBN 208879)                     JOHN M. NEUKOM (SBN 275887)
   ATKINS & DAVIDSON, APC                          JAMES Y. PAK (SBN 304563)
 2 tatkins@atkinsdavidson.com                      SKADDEN, ARPS,
   2261 Rutherford Road                              SLATE, MEAGHER & FLOM LLP
 3 Carlsbad, CA 92008                              525 University Avenue
   Tel: 619.665.3476                               Palo Alto, California 94301-1908
 4                                                 Telephone:     (650) 470-4500
   Matthew M. Wawrzyn                              Facsimile:     (650) 470-4570
 5 (pro hac vice pending)                          john.neukom@skadden.com
   WAWRZYN LLC                                     james.pak@skadden.com
 6 matt@wawrzynlaw.com
   2700 Patriot Blvd, Suite 250                    Attorneys for Crowd Machine, Inc.
 7 Glenview, IL 60026
   Telephone: 847.656.5864
 8
   Attorneys for Cooperative Entertainment, Inc.
 9
10
                                 UNITED STATES DISTRICT COURT
11
                              NORTHERN DISTRICT OF CALIFORNIA
12
                                      SAN FRANCISCO DIVISION
13

14 COOPERATIVE ENTERTAINMENT, INC.                 CASE NO.: 3:19-cv-06012-VC
15                       Plaintiff,                JOINT STIPULATION OF DISMISSAL
                                                   AND [PROPOSED] ORDER
16         v.
17 CROWD MACHINE, INC.

18                       Defendant.
19

20

21

22

23

24

25

26
27

28
     JOINT STIPULATION AND [PROPOSED ORDER]                              Case No. 3:19-cv-06012-VC
          Case 3:19-cv-06012-VC Document 33 Filed 05/18/20 Page 2 of 3



 1                  JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
 2         Pursuant to Federal Rule of Civil Procedure 41(a)(l)(A)(ii), it is stipulated and agreed that
 3 the above-captioned action is hereby dismissed with prejudice. It is further stipulated and agreed

 4 that each party will bear its own costs, expenses, and attorneys’ fees.

 5

 6 DATED: May 13, 2020                    Respectfully submitted,

 7
                                          ATKINS & DAVIDSON, APC
 8
                                          By:    /s/ Todd C. Atkins
 9                                               Todd C. Atkins

10                                        Todd C. Atkins (SBN 208879)
                                          tatkins@atkinsdavidson.com
11                                        2261 Rutherford Road
                                          Carlsbad, CA 92008
12                                        Tel: 619.665.3476

13                                        Matthew M. Wawrzyn
                                          (pro hac vice pending)
14                                        WAWRZYN LLC
                                          matt@wawrzynlaw.com
15                                        2700 Patriot Blvd, Suite 250
                                          Glenview, IL 60026
16                                        Telephone: 847.656.5864

17                                        Attorneys for Cooperative Entertainment, Inc.

18

19                                        SKADDEN, ARPS, SLATE, MEAGHER & FLOM, LLP

20                                        By:    /s/ John M. Neukom
                                                 John M. Neukom
21
                                          JOHN M. NEUKOM (SBN 275887)
22                                        JAMES Y. PAK (SBN 304563)
                                          525 University Avenue
23                                        Palo Alto, California 94301-1908
                                          Telephone:     (650) 470-4500
24                                        Facsimile:     (650) 470-4570
                                          john.neukom@skadden.com
25                                        james.pak@skadden.com

26                                        Attorneys for Crowd Machine, Inc.

27

28
                                                     -1-
     JOINT STIPULATION AND [PROPOSED ORDER]                                    Case No. 3:19-cv-06012-VC
          Case 3:19-cv-06012-VC Document 33 Filed 05/18/20 Page 3 of 3



 1
                                      [PROPOSED] ORDER
 2
           PURSUANT TO THE STIPULATION, IT IS HEREBY ORDERED that the above-
 3 captioned action be and hereby is dismissed with prejudice pursuant to Fed. R. Civ. P.
   41(a)(l)(A)(ii).
 4
           IT IS SO ORDERED.
 5

 6
                18 2020
     DATED: May __,
 7
                                             _____________________________
 8                                           Hon. Vince Chhabria
                                             United States District Judge
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                -2-
     JOINT STIPULATION AND [PROPOSED ORDER]                              Case No. 3:19-cv-06012-VC
